
	
		II
		112th CONGRESS
		1st Session
		S. 329
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit sex offenders from using property management
		  or maintenance functions to access the residence of an
		  individual.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safety From Sex Offenders Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)There are
			 approximately 7,000,000 individuals in the United States with multiple
			 residences across State lines.
			(2)When individuals
			 have residences in multiple States, they often resort to management companies
			 and other individuals performing property management or maintenance functions
			 to maintain the property by entering the property and performing necessary
			 repairs and maintenance.
			(3)Any residential
			 building or unit can serve as a second residence for an out-of-State
			 resident.
			(4)It is necessary
			 to create national legislation to protect the safety of individuals with
			 multiple residences across State lines.
			3.Sex offenders
			 and property management
			(a)In
			 generalChapter 109B of title
			 18, United States Code, is amended by adding at the end the following:
				
					2250A.Sex
				offenders and property management
						(a)DefinitionsIn
				this section—
							(1)the term
				covered sex offense means any offense for which a sex offender is
				convicted that requires the individual to register under the Sex Offender
				Registration and Notification Act (42 U.S.C. 16901 et seq.);
							(2)the term
				property manager means a person who is a landlord or property
				manager or provides property maintenance services to the owner or lessor of a
				residence; and
							(3)the term
				sex offender means an individual required to register under the
				Sex Offender Registration and Notification Act (42 U.S.C. 16901 et
				seq.).
							(b)Offenses
							(1)Provision of
				accessIt shall be unlawful for a property manager to provide to
				a sex offender a key or other means of access to a residence for which the
				property manager is providing services, unless the owner or lessor of the
				residence—
								(A)is notified of
				any covered sex offense committed by the sex offender; and
								(B)provides a
				written authorization to provide the key or other means of access to the sex
				offender.
								(2)Sex
				offendersIt shall be unlawful for a sex offender to, while
				acting or purporting to act on behalf of a property manager, possess a key or
				other means of access to a residence for which the property manager is
				providing services, unless the owner or lessor of the residence—
								(A)is notified of
				any covered sex offense committed by the sex offender; and
								(B)provides a
				written authorization to provide the key or other means of access to the sex
				offender.
								(c)PenaltiesAny
				person who violates paragraph (1) or (2) of subsection (b) shall be fined under
				this title, imprisoned not more than 1 year, or
				both.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 109B of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						2250A. Sex offenders and property
				management.
					
					.
			
